Daggett, Ch. J.
On looking into the agreement, which is annexed and made part of the case, it seems impossible to raise a doubt whether it does not support the agreement set forth. The expressions, in many instances, and the substance in all, are identical.
As to the merits of the plaintiff’s claims, it is exceedingly difficult to support them by argument. They are so palpable as to carry conviction to every mind. The agreement was reasonable, upon sufficient consideration, mutual and without fraud. The conduct of the defendant Bettes, according to all the principles with which I am acquainted, was grossly fraudulent. He, knowing all the facts, took a deed, after the plaintiff had become justly entitled to a full compensation for the support of Bill and wife, to deprive him of all the benefits of the contract. It would be disgraceful to our jurisprudence, if no relief could be had.
But it is said, that by this contract, the plaintiff was only entitled to an estate for life. I do not so read the contract. Bill agrees, that the plaintiff should have the use and improvement *23of the farm and farming tools and stock, during life; and after, he is to have all his estate. Construing this agreement. according to the rules which govern in such cases, it is perfectly clear, that the plaintiff was, by this contract, to have the estate absolutely, at the decease of Bill. His will to this effect is conclusive proof of the intention, as well as the contract.
The superior court, then, is to be advised, that the prayer of the bill be granted, and that a decree be passed, declaring the deed to Bettes void, and enjoining Bettes against further prosecuting the action of ejectment, and also enjoining Bill against making any conveyance inconsistent with the contract set forth in the bifi, under suitable penalties.
The other Judges were of the same opinion, except CHUItCn, J. who was absent.
Decree for plaintiff.